Case 1:19-cv-10506-AT Document9 Filed 12/27/19 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

x
SYDNEY HYMAN,
Plaintiff, Case No. 19-cv-10506 (AT)
Vv.
NOTICE OF APPEARANCE
ANDREW FABBRI and JESSICA COHEN a/k/a
JESSICA FABBRI,
Defendants.
x

 

To the Clerk of this Court and all parties of record:
Please enter my appearance as counsel in this case for Plaintiff SYDNEY HYMAN. I
certify that I am admitted to practice in this Court.

Dated: White Plains, New York
December 27, 2019

HARRINGPON, OCKO, & MONK, LLP

/
By: LAAL ea, <<,

Kevin J. Harrington
Attorneys for Plaintiff
SYDNEY HYMAN

81 Main Street, Suite 215
White Plains, NY 10601
(914) 686-4800
kharrington@homlegal.com

TO: Counsel of Record (via ECF)
